The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-13 are pending and under consideration.

Priority:  This application is a DIV of U.S. Application 15150025, now U.S. Patent 10758642, filed May 9, 2016, which is a CON of U.S. Application 13561787, filed July 30, 2012, now abandoned, which claims priority to AUSTRALIA 2011904681, filed November 10, 2011.  Certified copies of the foreign priority document have not been received in the instant application.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code:  see at least paragraph 0058 of the application publication.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the storage solution" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neethling I (2008 The Journal of Heart Valve Disease 17:  456-464; IDS), and evidenced by Wright (1983 J Hyg 91:  287-292; IDS).  Neethling I discloses that although bioprosthetic tissues are conventionally cross-linked with glutaraldehyde (GA) to enhance tissue stability, reduce antigenicity, and maintain sterility, the use of GA has been questioned because of its cytotoxicity and apparent role in calcification (p. 457).  Neethling I discloses providing or producing bovine pericardial tissue, cross-linking the tissue with GA at 45° C, exposing the cross-linked tissue to the ADAPT anti-mineralization process comprising detoxification for 48 h in a 0.1 M 2-aminopentanedioic acid solution, pH 4.5 at 45° C, followed by sterilizing in 4% propylene oxide in sterile deionized water, where the cross-linked tissues are stored in 2% propylene oxide in sterile deionized water until further use (p. 458).  Neethling I discloses the tissue are rinsed in phosphate-buffered saline solution and RPMI medium (p. 458).  Neethling I discloses that the tissue biomaterial produced had enhanced cross-linking and effective anti-calcification properties (p. 456).  As noted
At the time of the invention, it was known that propylene oxide is a sterilizing agent and that its sterilizing capacity is temperature dependent and that spore reduction further increases as the days of storage in propylene oxide increases (Wright p. 290-291).  Wright is cited to note the knowledge that one of ordinary skill would have at the time of the invention, regarding propylene oxide and its sterilizing capacity.  At greater days of storage, Wright discloses further reduction of spores and also note conversion to glycol (p. 290-291).  Wright discloses that the material is stored in propylene oxide in a sealed or closed container (p. 289) and that spore reduction further increased as the days of storage in propylene oxide increased (p. 290-291).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to arrive at the claimed method for producing a sterilized calcification-resistant biomaterial, the method comprising contacting a collagen-based biomaterial with a cross-linking solution; rinsing the biomaterial with a rinsing solution; incubating the biomaterial in a sterilization solution within a storage container, the sterilization solution comprising 3% to 6% v/v propylene oxide at an incubation temperature between about 30°C and 55°C, wherein the sterilization solution does not include alcohol (instant claim 1).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05.  In this instance, Neethling I discloses a method for producing a sterilized calcification-resistant collagen-based biomaterial within a container comprising the same steps claimed and with the same sterilization solution and conditions claimed, where the sterilization solution does not include alcohol.  
Regarding instant claims 2, 7-9, where the biomaterial is in a storage solution in the same container, where the storage solution has resulted from the conversion in situ of the sterilization solution in the container in the presence of the collagen-based biomaterial, it is submitted that the limitation is an intended property of the propylene oxide solution as it is incubating and/or storing the sterilized cross-linked collagen-based biomaterial in the container.  Neethling I already discloses that the cross-linked bovine pericardial tissue is stored in 2% propylene oxide in sterile deionized water until further use; therefore, it would have been obvious to one of ordinary skill to know that the sterilization in 4% propylene oxide in sterile deionized water can be performed for greater than 48 hours as this would just convert propylene oxide to propylene glycol and reduce the concentration of the 4% propylene oxide in sterile deionized water to less than 4% propylene oxide, i.e. 3%, 2%, propylene oxide, while the concentration of propylene glycol will therefore increase, to 2%, 3%, or 4% (instant claims 7-9).
Regarding instant claims 3, 5, Neethling I discloses the cross-linking solution comprises glutaraldehyde (p. 458).
Regarding instant claim 6, Neethling I discloses rinsing or subjecting the tissue (collagen-based material) to phosphate buffered saline solution and RPMI medium solutions (p. 458), which would comprise sodium chloride.
Regarding instant claims 10-12, Neethling I discloses the collagen-based material is bovine pericardial tissue and cross-linked with GA solution (p. 458).
Regarding instant claim 13, as already noted, Neethling I discloses sterilizing a cross-linked bovine pericardial tissue, comprising contacting the cross-linked bovine pericardial tissue with 4% propylene oxide in sterile deionized water at 45º C for 48 hrs. (p. 458).  Therefore, it would be obvious that the cross-linked bovine pericardial tissue can be incubated or placed in the container with the sterilization solution for at least 48 hours.   

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neethling I (2008 The Journal of Heart Valve Disease 17:  456-464; IDS) in view of Neethling II (2003 J Biomed Mater Res 66B:  356-363), and evidenced by Wright (1983 J Hyg 91:  287-292; IDS).  The teachings of Neethling I (and evidenced by Wright) over at least instant claims 1-3, 5-13 are noted above.  Neethling I discloses the glutaraldehyde solutions are prepared as aqueous and buffered solutions as previously described (to reference 21, Neethling 2003 (“Neethling II”)) (p. 458).
Neethling II discloses the buffered glutaraldehyde solutions comprise potassium dihydrogen phosphate (p. 357).
Regarding instant claim 4, it would have been obvious to arrive at the claimed cross-linking solution comprising potassium dihydrogen phosphate because Neethling I/II disclose the GA solution is buffered with potassium dihydrogen phosphate.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656